DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the instant application.

Priority
This application claims the benefit of priority of Japanese Patent Application No. 2017-127455, filed on June 29, 2017.
Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 04/29/2021, and 06/27/2018 have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

	
Response to Restriction Requirement
Applicant’s election without traverse of Group I (i.e. claims 1-9) in the reply filed on 07/14/2021 is acknowledged.  
Claims 10-20 are withdrawn from further consideration as non-elected subject matter pursuant to 37 CFR 1.142 (b) based on Applicants’ response to the Restriction Requirement.
Claims 1-9 are under examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 9 fails to define what the content of 20% by mass to 70% by mass of the proton-permeable high-molecular-weight material is relative to?   Therefore, claim 9 is indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2013/0146470 (“the `470 publication”) to Wang et al. published on June 13, 2013.

Applicants’ claim 1 is drawn to a carbon-dioxide-reducing film comprising: an electrically conductive material including at least one selected from a group consisting of carbon nanotubes, nanographenes, and carbon paper; a carbon-dioxide adsorbent; and a proton-permeable high-molecular-weight material.
2) into expected products includes using a member reactor a membrane reactor illustrated by Fig. 1 
    PNG
    media_image1.png
    575
    581
    media_image1.png
    Greyscale
 and a structure of a cathode of the membrane reactor illustrated by Fig. 3 
    PNG
    media_image2.png
    606
    473
    media_image2.png
    Greyscale
.  Specifically, the `470 publication teaches a proton-permeable membrane (260) and a cathode (220, Fig. 3) wherein the cathode includes a metal-containing member (2202) comprising through holes, pores, which extend from one side to the other, thus having pore through which carbon dioxide can pass in a thickness direction of the metal-containing member, the metal-containing member (2202) formed of, for example, titanium, nickel or stainless steel and thus a metal capable of reducing carbon dioxide, and a catalyst layer (2204) supplied to a surface of the metal-containing member (2202), wherein the catalyst layer comprises a carbon nanotube carrier, thus an adsorbent layer, for carrying metal catalyst particles, disposed at a surface of the metal-containing member (2202) at the membrane (260) side, the membrane in direct contact with at least a portion of the adsorbent layer (with the metal catalyst at, for example, 10 wt% on the adsorbent) (Paragraphs [0015 and 0016]; Figure 1).  A material of the cathode catalyst particles (2204) can be zinc, cadimium, indium, titanium, tin, lead, bismuth, palladium, platinum, copper, silver, gold, or an alloy or oxide thereof. The cathode catalyst particles (2204) can be carried on carriers. The carriers can be carbon nanotubes or graphene sheets (e.g. carbon paper). The cathode catalyst particles 2204 can be located on surfaces of the carbon nanotubes or graphene sheets. A mass percentage of the cathode catalyst particles 2204 to the carriers can be equal to or higher than 10 wt % (Paragraph [0017]).  The solid electrolyte separator 260 is an enhanced cation exchange membrane, such as enhanced perfluoro sulfonate membrane, enhanced perfluorocarboxylic acid membrane, or a composite membrane thereof. The enhanced cation exchange membrane can be fabricated by compositing a cation exchange membrane commonly used with an enhanced material, such as a polytetrafluoroethylene membrane composites with a porous membrane made by other materials. A thickness of the solid electrolyte separator 260 can be in a range from about 50 micrometers to about 500 micrometers (Paragraph [0024]).  Therefore, the `470 publication anticipates claims 1 and 8. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the `470 publication in view of Mahmood et al., Adv. Energy. Mater., (2016), v.6, p1600423 (26 pages), Choi et al.,  J of Electrochemical Science and Technology, (2017), 8(1), p61-68 (published online March 31, 2017),  and/or Yan et al., Chem. Soc. Rev.,  (2015), v.44, p3295-3345.

The `470 publication discloses a method for electrochemically converting a carbon dioxide gas (CO2) into expected products includes using a member reactor a membrane reactor (10, Fig. 1) and a structure of a cathode of the membrane reactor (220, Fig. 3). Specifically, the proton-permeable membrane (260) and a cathode (220, Fig. 3) wherein the cathode includes a metal-containing member (2202) comprising through holes, pores, which extend from one side to the other, thus having pore through which carbon dioxide can pass in a thickness direction of the metal-containing member, the metal-containing member (2202) formed of, for example, titanium, nickel or stainless steel and thus a metal capable of reducing carbon dioxide, and a catalyst layer (2204) supplied to a surface of the metal-containing member (2202), wherein the catalyst layer comprises a carbon nanotube carrier, thus an adsorbent layer, for carrying metal catalyst particles, disposed at a surface of the metal-containing member (2202) at the membrane (260) side, the membrane in direct contact with at least a portion of the adsorbent layer (with the metal catalyst at, for example, 10 wt% on the adsorbent) (Paragraphs [0015 and 0016]; Figure 1).  A material of the cathode catalyst particles (2204) can be zinc, cadimium, indium, titanium, tin, lead, bismuth, palladium, platinum, copper, silver, gold, or an alloy or oxide thereof. The cathode catalyst particles (2204) can be carried on carriers. The carriers can be carbon nanotubes or graphene sheets (e.g. carbon paper). The cathode catalyst particles 2204 can be located on surfaces of the carbon nanotubes or graphene sheets. A mass percentage of the cathode catalyst particles 2204 to the carriers can be equal to or higher than 10 wt % (Paragraph [0017]).  The solid electrolyte separator 260 is an enhanced cation exchange membrane, such as enhanced perfluoro sulfonate membrane, enhanced perfluorocarboxylic acid membrane, or a composite membrane thereof. The enhanced cation exchange membrane can be fabricated by compositing a cation exchange membrane commonly used with an enhanced material, such as a polytetrafluoroethylene membrane composites with a porous membrane made by other materials. A thickness of the solid electrolyte separator 260 can be in a range from about 50 micrometers to about 500 micrometers (Paragraph [0024]).
et al. teaches metal-organic framework-based nanomaterials for electro-catalysis in carbon dioxide (CO2) reduction, see Abstract page 1 of 26.  Mahmood et al. discloses that CO and HCOOH were obtained the major reduction products of CO2, wherein the metal-organic framework (MOF) is Cu-MOF, Cu3(BTC)2 (BTC: Trimesic acid 
    PNG
    media_image3.png
    184
    203
    media_image3.png
    Greyscale
), HKUST-1 (i.e. MOF-199, a framework of dimeric metal units, which are connected by benzene-1,3,5-tricarboxylate linker molecules), see “CO2 Reduction”, pages 20-22 of 26.

Choi et al. discloses M-MOF-74 (M=Co, Ni, Zn) as an electrocatalyst for the electrochemical reduction of CO2, see Abstract and Introduction at pages 61-62, and Conclusions at page 67.

Yan et al. teaches functionalization of carbon nanotubes (CNTs) with oxygen-containing groups (e.g. carboxyl group) on the surface of the CNTs for specific applications in catalysis including electrocatalysis, see page 3295, and “3.1 Surface oxidation” and Fig.7 
    PNG
    media_image4.png
    631
    757
    media_image4.png
    Greyscale
at page 3305.  
The difference between instant claim 22 and the `470 publication is that the prior art does not teach the carbon nanotubes are single-walled carbon nanotubes having carboxyl groups on the surfaces and multi-walled carbon nanotubes having carboxyl groups on et al. teaches functionalization of carbon nanotubes (CNTs) with oxygen-containing groups (e.g. carboxyl group) on the surface of the CNTs for specific applications in catalysis including electrocatalysis, see page 3295, and “3.1 Surface oxidation” and Fig.7 at page 3305.  

In terms of claims 3, and 5-7, the `470 publication does not teach the carbon-dioxide adsorbent configured to include a ligand that coordinate with the reducing metal.  However, Mahmood et al. teaches metal-organic framework-based nanomaterials for electro-catalysis in carbon dioxide (CO2) reduction; and CO and HCOOH were obtained the major reduction products of CO2, wherein the metal-organic framework (MOF) is Cu-MOF, Cu3(BTC)2 (BTC: Trimesic acid 
    PNG
    media_image3.png
    184
    203
    media_image3.png
    Greyscale
), HKUST-1 (i.e. MOF-199, a framework of dimeric metal units, which are connected by benzene-1,3,5-tricarboxylate linker molecules).  In addition, Choi et al. discloses M-MOF-74 (M=Co, Ni, Zn) as an electrocatalyst for the electrochemical reduction of CO2, see Abstract and Introduction at pages 61-62, and Conclusions at page 67.  One ordinary skilled in the art would have been motivated to replace the metal catalysts disclosed in the `470 publication with the MOF-based catalyst for the same application, reduction of CO2.  

In terms of claim 4, the `470 publication does not teach the content of the electrically conductive material is 1% by mass to 10% by mass relative to the carbon-dioxide adsorbent.  However, optimization is a routine experimentation and at grasp of one ordinary skilled in the art. One skilled in the art would be motivated to find the optimal concentration range for the treatment through a routine optimization.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Outdry Techs Corp. v. Geox S.P.A. 859 F.3d 1364, Fed. Cir. (2017) (123 USPQ2d starting 1141 at 1143-1144).

In terms of claim 9, the `470 publication does not teach the content of the proton-permeable high-molecular-weight material is 20% by mass to 70% by mass (of what?). However, the `470 publication does teach the solid electrolyte separator 260 is an enhanced perfluoro sulfonate membrane, and a thickness of the solid electrolyte separator 260 (i.e. membrane) can be in a range from about 50 micrometers to about 500 micrometers (Paragraph [0024]). One skilled in the art would be motivated to find the optimal concentration range for the treatment through a routine optimization.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).



Conclusions
Claims 1-9 are rejected.
Claims 10-20 are withdrawn.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731